Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1, 4-8, 11-14, 17-20 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. Claims 2, 3, 9, 10, 15 and 16 are cancelled.

Allowable Subject Matter
1.	Amended claims 1, 4-8, 11-14, 17-20 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. See amended claim set: 16884521-ExaminersAmendments.pdf.

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: configuring at least one computer processor to perform operations that include detecting an unauthorized access attempt associated with an attacker, and recording an input log that includes inputs received from the attacker. Include operations of generating a state representation corresponding to an execution state of at least one software application, computing one or more predicted inputs, based at least in part on the input log and the state representation, and modifying, via at least one software agent, the execution state of at least the software application, based at least in part on the one or more predicted input. Types of attacks (unauthorized access attempts) may include cross-site scripting, cross-site request forgery, SQL injection, code injection, brute-force attack, buffer-overflow attack, or a combination thereof, where the computing further comprises selecting, by the at least one computer processor via the network, the one or more predicted inputs from a set of candidate inputs derived using a reward function from the reinforcement-learning model, where the reinforcement-learning model is trained based on at least one of the plurality of inputs received from the attacker, a plurality of test inputs from an authorized penetration tester, and a plurality of known inputs from a given dataset; where the reward function is configured based at least in part on a type of the unauthorized access attempt; and where, per the reward function, a reward is assigned to the at least one software agent, based on a degree of correspondence between the one or more predicted inputs and one or more subsequent inputs received from the attacker following the modifying Application No. 16/884,521 and further wherein the modifying is performed based at least in part on one or more algorithms configured to reduce a likelihood of the attacker ceasing the unauthorized access attempt..

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 8 and 14 mutatis mutandis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ortiz-Criado Jorge can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /P'Examiner, Art Unit 2496.